

SKYSTAR BIO-PHARMACEUTICAL COMPANY
Room 10601, Jiezuo Plaza
No. 4, Fenghui Road South
Gaoxin District, Xi’an, Shaanxi Province
People’s Republic of China


[_____], 2008


[Director’s Name]
[Director’s Address]


Re: Director Offer Letter


Dear [_____]:


Skystar Bio-Pharmaceutical Company, a Nevada corporation (the “Company”), is
pleased to offer you a director position on its Board of Directors (the
“Board”). We are all very impressed with your credentials and we look forward to
your future success in this role.


Should you choose to accept this position as a member of the Board, this letter
shall constitute an agreement between you and the Company and contains all the
terms and conditions relating to the services you are to provide.


1.  Term. This agreement shall be for the ensuing year, effective as of the date
of this Agreement. Your term as director shall continue subject to the
provisions in Section 8 below or until your successor is duly elected and
qualified. The position shall be up for re-election each year at the annual
shareholder’s meeting and upon re-election, the terms and provisions of this
agreement shall remain in full force and effect.


2. Services. You shall render services as [_____] (hereinafter your “Duties”).

3. Services for Others. You shall be free to represent or perform services for
other persons during the term of this agreement. However, you agree that you do
not presently perform and do not intend to perform, during the term of this
agreement, similar Duties, consulting or other services for companies whose
businesses are or would be, in any way, competitive with the Company (except for
companies previously disclosed by you to the Company in writing). Should you
propose to perform similar Duties, consulting or other services for any such
company, you agree to notify the Company in writing in advance (specifying the
name of the organization for whom you propose to perform such services) and to
provide information to the Company sufficient to allow it to determine if the
performance of such services would conflict with areas of interest to the
Company.


4. Compensation to Independent Directors. You shall receive cash compensation of
RMB [_____] per calendar year of service, prorated for partial time periods. You
shall be reimbursed for reasonable expenses incurred by you in connection with
the performance of your Duties (including travel expenses for in-person
meetings).
 

 
Board of Directors Offer Letter
 

--------------------------------------------------------------------------------

 
 
5. No Assignment. Because of the personal nature of the services to be rendered
by you, this agreement may not be assigned by you without the prior written
consent of the Company.


6. Confidential Information; Non-Disclosure. In consideration of your access to
the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:


a. Definition. For purposes of this agreement the term “Confidential
Information” means:


i. Any information which the Company possesses that has been created, discovered
or developed by or for the Company, and which has or could have commercial value
or utility in the business in which the Company is engaged; or


ii.  Any information which is related to the business of the Company and is
generally not known by non-Company personnel.


iii. By way of illustration, but not limitation, Confidential Information
includes trade secrets and any information concerning products, processes,
formulas, designs, inventions (whether or not patentable or registrable under
copyright or similar laws, and whether or not reduced to practice), discoveries,
concepts, ideas, improvements, techniques, methods, research, development and
test results, specifications, data, know-how, software, formats, marketing
plans, and analyses, business plans and analyses, strategies, forecasts,
customer and supplier identities, characteristics and agreements.


b.  Exclusions. Notwithstanding the foregoing, the term Confidential Information
shall not include:


i. Any information which becomes generally available to the public other than as
a result of a breach of the confidentiality portions of this agreement, or any
other agreement requiring confidentiality between the Company and you;


ii. Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and


iii. Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.


c. Documents. You agree that, without the express written consent of the
Company, you will not remove from the Company's premises, any notes, formulas,
programs, data, records, machines or any other documents or items which in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of same. In the event you receive any such documents or
items by personal delivery from any duly designated or authorized personnel of
the Company, you shall be deemed to have received the express written consent of
the Company. In the event that you receive any such documents or items, other
than through personal delivery as described in the preceding sentence, you agree
to inform the Company promptly of your possession of such documents or items.
You shall promptly return any such documents or items, along with any
reproductions or copies to the Company upon the Company's demand, upon
termination of this agreement, or upon your termination or Resignation, as
defined in Section 8 herein.

 
Board of Directors Offer Letter
2

--------------------------------------------------------------------------------

 
 

d. No Disclosure. You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of your business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this agreement.


7. Termination and Resignation. Your membership on the Company’s Board may be
terminated for any or no reason at a meeting called expressly for that purpose
by a vote of the stockholders holding at least two-thirds of the shares of the
Company’s issued and outstanding shares entitled to vote. You may also terminate
your membership on the Board for any or no reason by delivering your written
notice of resignation to the Company (“Resignation”), and such Resignation shall
be effective upon its acceptance by the Board, provided, however, that if the
Board has not acted on such written notice within ten days from its date of
delivery, then your Resignation shall upon the tenth day be deemed accepted by
the Board. Upon the effective date of the termination or Resignation, your right
to compensation hereunder will terminate subject to the Company's obligations to
pay you any cash compensation (or equivalent value in Company common stock
shares) that you have already earned and to reimburse you for approved expenses
already incurred in connection with your performance of your Duties as of the
effective date of such termination or Resignation.


8. Governing Law. All questions with respect to the construction and/or
enforcement of this agreement, and the rights and obligations of the parties
hereunder, shall be determined in accordance with the law of the State of Nevada
applicable to agreements made and to be performed entirely in the State of
Nevada.

9. Entire Agreement; Amendment; Waiver; Counterparts. This agreement expresses
the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof. Any term of this agreement may be amended and
observance of any term of this agreement may be waived only with the written
consent of the parties hereto. Waiver of any term or condition of this agreement
by any party shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition or waiver of any other term or condition
of this agreement. The failure of any party at any time to require performance
by any other party of any provision of this agreement shall not affect the right
of any such party to require future performance of such provision or any other
provision of agreement. This agreement may be executed in separate counterparts
each of which will be an original and all of which taken together will
constitute one and the same agreement, and may be executed using facsimiles of
signatures, and a facsimile of a signature shall be deemed to be the same, and
equally enforceable, as an original of such signature.


[Remainder of Page Left Blank Intentionally]

 
Board of Directors Offer Letter
3

--------------------------------------------------------------------------------

 


The Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.




Sincerely,


SKYSTAR BIO-PHARMACEUTICAL COMPANY




By: _____________________________
Weibing Lu
Chief Executive Officer






AGREED AND ACCEPTED:






__________________________



 
Board of Directors Offer Letter
4

--------------------------------------------------------------------------------

 

